Order unanimously modified on the law and as modified affirmed with costs to defendant in accordance with the following Memorandum: Supreme Court properly granted judgment to defendant for educational expenses incurred on behalf of the parties’ children. With one exception, defendant’s affidavit stated sufficient facts to support the amount granted and plaintiff’s opposing affidavit was insufficient to raise an issue of fact requiring an evidentiary hearing. The schedule submitted by defendant concerning the contributions made by the children in the total amount of $7,822 lacked sufficient evidentiary detail to support an award based on those contributions. Thus, we modify the order appealed from by directing that judgment be granted in the amount of $63,247.06. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Support.) Present—Callahan, J. P., Green, Lawton, Doerr and Boomer, JJ.